Citation Nr: 1423040	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a recurrent right shoulder disorder to include injury residuals, a rotator cuff tear, impingement syndrome, and sub-acromial bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1972 to August 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) which, in pertinent part, denied service connection for a right shoulder disorder.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue on appeal as entitlement to service connection for a recurrent right shoulder disorder to include injury residuals, a rotator cuff tear, impingement syndrome, and sub-acromial bursitis in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In his Substantive Appeal, the Veteran requested a videoconference hearing with a member of the Board.  In June 2012, the Veteran submitted notice to the RO that he no longer wanted a hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal. 38 C.F.R. § 20.704(d). 

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for a recurrent right shoulder disorder is warranted secondary to his service-connected foot disability.  He contends that his foot disability caused him to fall and re-injure his right shoulder.  

A November 2005 treatment record from P. Prosapio, M.D., states that the Veteran "was now on Social Security disability."  The report of a March 2014 VA psychiatric examination states that the Veteran had been receiving Social Security Administration (SSA) disability benefits for six to seven years.  Documentation of the Veteran's SSA award of disability benefits and the evidence considered by the SSA in granting the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In May 2014, additional relevant VA clinical documentation was received into the record.  The Veteran has not waived RO consideration of the additional evidence.  The Board may not consider such additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The reports of VA examinations conducted in November 2010 and August 2011 convey that the Veteran's diagnosed right shoulder disabilities were attributed to a "documented workman's comp injury over 10 years ago."  A December 2011 treatment entry from Dr. Prosapio states that: the Veteran "had fallen 2 years ago and I think that he reinjured his rotator cuff;" "he did have a rotator cuff surgery with me back in the 1990s;" and "I do not feel that his current rotator cuff problems are at all related to his previous rotator cuff tear and surgery back in the 1990s."  Given the apparent conflict in the record as to the etiology of the Veteran's right shoulder disabilities and their relationship, if any, to his service-connected disabilities, the Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right shoulder disabilities and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after January 2014.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

4.  Then schedule the Veteran for a VA examination to address the current nature and etiology of his right shoulder disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should set forth all current right shoulder diagnoses and advance an opinion as to the following:

a) whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right shoulder disorder had its onset during active service; otherwise originated during active service;
b) whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right shoulder disorder is related to the Veteran's bilateral pes planus and left foot talonavicular fusion residuals and other service-connected disabilities.  
c) whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right shoulder disorder was aggravated (increased in severity) by the Veteran's bilateral pes planus and left foot talonavicular fusion residuals and other service-connected disabilities.

If aggravation is found, the examiner is requested to discuss the baseline level of the right shoulder prior to the onset of aggravation.

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issue of service connection for service connection for a recurrent right shoulder disorder to include injury residuals, a rotator cuff tear, impingement syndrome, and sub-acromial bursitis.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

